DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed on September 23, 2021.  Claims 1-5 were originally received for consideration.  Per the received amendment claims 1-5 have been cancelled and claims 6-25 have been newly added.
2.	Claims 6-25 are currently pending consideration.

Allowable Subject Matter

3.	Claims 6-25 are allowed.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
5.	The claims are allowable over the Cited Prior Art (CPA) as the CPA does not disclose all of the limitations in the newly added claims.  Particularly the combination of elements claimed involving establishing a user account, activating an object selection module which comprises an interactive 3D environment, selecting objects, applying a sequence authenticator application to the objects to convert the sequence of objects, and activating a second interactive 3D environment with selectable objects, 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
03/02/2022Primary Examiner, Art Unit 3649